Citation Nr: 0022950	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for neck scars, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1976 to May 
1981.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, inter alia, denied 
entitlement to an increased evaluation for right ear hearing 
loss disability, denied entitlement to an increased 
evaluation for tinnitus, and assigned an increased (10 
percent) rating for neck scars.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for higher ratings for 
each of these disorders.

The veteran has not requested a hearing. 

The claim for a higher rating for the neck scars will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the case has been obtained.

2.  Right ear average pure tone threshold is 98 decibels with 
a zero percent speech recognition ability that corresponds to 
acuity level XI; left ear hearing is within normal limits 
(acuity level I).  

3.  The veteran's tinnitus is persistent.




CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than 10 
percent for right ear hearing loss disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.7, 4.10 (1999); 4.85, 4.86, 4.87, Tables VI, VII, 
Diagnostic Code 6101 (effective prior to June 11, 1999); 
§ 4.85, Tables VI, VIa, VII, Diagnostic Code 6100, § 4.86 
(effective on June 11, 1999).

2.  The criteria for a schedular evaluation greater than 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.87, 
Diagnostic Code 6260 (effective prior to and on June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are capable of substantiation 
and therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

A.  Right Ear Hearing Loss Disability

An October 1981 VA examination report reflects that the 
veteran was totally deaf in the right ear with normal hearing 
in the left hear.  The report notes tinnitus in the left ear.

By July 1982 RO rating decision, service connection for right 
ear hearing loss based on acoustic trauma during service was 
established effective from May 1981.  A 10 percent rating was 
assigned under Diagnostic Code 6282.  

By Board decision dated in April 1984, an appeal for a higher 
rating for right ear hearing loss was denied. 

In September 1998, the veteran requested re-evaluation of his 
right ear hearing loss.  He reported worsening conditions.  

Upon VA authorized audiology evaluation in December 1998, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
100
95
NR
NR
LEFT
10
15
5
10
20

Average pure tone thresholds were 98, right ear, and 13, left 
ear.  Speech audiometry revealed speech recognition ability 
of zero percent in the right ear and 96 percent in the left 
ear.  The examiner noted profound right ear hearing loss; the 
veteran claimed that he had "no hearing" in the right ear. 

In a February 1999 RO rating decision, the RO continued the 
10 percent rating for right ear hearing loss but re-coded the 
disability under Diagnostic Code 6101.

In his substantive appeal, the veteran argued that because 
the right ear was essentially deaf, he should receive the 
maximum rating available for that condition.

B.  Tinnitus

In September 1981, a VA examiner attributed the veteran's 
tinnitus to acoustic trauma during active service.  The 
diagnosis was left ear tinnitus. 

By July 1982 RO rating decision, service connection for 
tinnitus was established effective from May 1981.  A 10 
percent rating was assigned under Diagnostic Code 6260.  

In September 1998, the veteran reported that each of his 
service-connected disabilities had become more severe.  

During a November 1998 VA ear disease examination, the 
veteran reported that he had tried using a hearing aid, which 
only made his tinnitus louder.  During a December 1998 VA 
audiology evaluation, the veteran reported ringing in the 
left ear.  He said that it was constant and high-pitched. 

In a February 1999 RO rating decision, the RO continued the 
10 percent rating for tinnitus under Diagnostic Code 6260.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The schedule for rating hearing loss disability found at 
38 C.F.R. Part 4 was revised effective June 10, 1999.  See 
64 Fed. Reg. 25208-09 (May 11, 1999).  Where, as here, the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO issued a statement of the case 
considering the hearing loss claim in March 1999-prior to 
the revision of the hearing loss rating schedule.  The RO has 
not considered the veteran's claim for a higher rating for 
right ear hearing loss disability under the revised criteria.  
Such action is normally necessary in the first instance to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  However, the Board notes that 
the revised regulation reorganized the prefatory information, 
clarified that hearing tests are to be conducted without the 
use of hearing aids, and provided additional rating criteria 
for exceptional hearing impairment that, in this case, could 
not result in a rating greater than assigned by the RO.  This 
is because the highest level of hearing impairment, level XI, 
has already been assigned for the right ear.  The salient 
criteria applicable to the instant case are essentially 
identical under both the old and the new regulations.  
Therefore, the Board has determined that the appellant will 
not be prejudiced by the Board's consideration of the issue 
at this time. 

A.  Right Ear Hearing Loss

In this case, service connection is in effect for right ear 
hearing loss disability but not for left ear hearing loss 
because the veteran's left ear hearing is not shown to be 
disabling for VA benefits purposes.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiometry evaluation of 
December 1998 has produced findings that are accurate 
assessments of the veteran's hearing acuity.  Audiometry 
shows right ear average pure tone threshold is 98 decibels 
with a zero percent speech recognition ability that 
corresponds to acuity level XI.  See 38 C.F.R. § 4.87, Table 
VI (effective prior to June 11, 1999) and § 4.85, Table VI 
(effective on June 11, 1999).  Level XI hearing is equivalent 
to "no hearing" in the right ear as the veteran has claimed.  
The left ear is not service-connected for hearing loss 
disability and the Board notes that left ear hearing is 
within normal limits.  Therefore, the veteran's left ear 
hearing must be considered to be Level I.  See 38 C.F.R. 
§ 4.85(f) (effective on June 11, 1999) and VAOPGCPREC 32-97. 

Under 38 C.F.R. § 4.86(a) (effective on June 11, 1999), where 
pure tone thresholds in each of the four specified 
frequencies is 55 or greater, the results obtained from Table 
VI will be compared to the results obtained from Table VIa, 
and the higher of the two will be applied.  In this case, the 
service-connected right ear pure tone thresholds in each of 
the four specified frequencies is 55 or greater.  The higher 
of the results obtained from Tables VI or VIa is Level XI, 
which has been applied.

The Board finds that Level XI hearing in the poorer (right) 
ear when combined with level I hearing in the better (left) 
ear warrants a 10 percent rating.  See 38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6101 (effective prior to June 11, 
1999) and § 4.85, Tables VIa, VII, Diagnostic Code 6100, 
§ 4.86 (effective on June 11, 1999).  The veteran has pointed 
out that there must be an error in this rating; however, the 
rating schedule clearly indicates that where there is normal 
hearing in the opposite ear, even total deafness in the 
service-connected ear does not warrant a schedular rating 
higher than 10 percent. 

The veteran has claimed that tinnitus affects his hearing.  
Tinnitus is a separately ratable disability and symptoms of 
tinnitus are therefore not considered when rating hearing 
loss on mechanical application of the rating schedule.  The 
claim for an increased rating for tinnitus will be addressed 
below.

Because the preponderance of the evidence is against the 
claim for an increased rating for right ear hearing loss 
disability, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
for an increased rating for right ear hearing loss is denied. 

B.  Tinnitus

Under the prior provision of the rating schedule, persistent 
tinnitus, as a symptom of head injury, concussion, or 
acoustic trauma, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 11, 
1999).  Under the revised provision, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective June 11, 1999).  There is no other 
schedular evaluation for tinnitus.  

In this case the evidence reflects that the veteran does 
indeed have persistent tinnitus as a result of acoustic 
trauma during active service.  The Board finds that the 
evidence supports the 10 percent rating assigned under 
Diagnostic Code 6260.  Under either version of the rating 
schedule, there is no schedular rating higher than 10 percent 
authorized for tinnitus.


C.  Conclusion

38 C.F.R. § 3.321(b) (1999) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  

This case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996). 


ORDER

1.  The claim for an increased rating for right ear hearing 
loss is denied.

2.  The claim for an increased rating for tinnitus is denied.


REMAND

By July 1982 RO rating decision, service connection was 
established for a 1-inch horizontal scar above the 
suprasternal notch and for a 3-inch horizontal scar across 
the midline of the neck. 

A VA ear disease examination report dated November 14, 1998 
notes that the veteran's tracheostomy scar was well healed 
with no evidence of neck mass or lesions.  His oral cavity, 
oropharyngeal, and laryngeal examinations were within normal 
limits.  During a November 17, 1998, VA skin scars 
examination, the examiner reported a 3-cm. horizontal scar 
over the trachea.  The scar was described as "coarse" in 
texture, tender and adherent to the subcutaneous tissues, 
having minimal keloid formation, elevated with some loss of 
underlying tissue, disfiguring and red, but with no 
ulceration, inflammation, edema, or hypopigmentation at the 
scar site.  The veteran reported occasional itching at the 
site with an occasional feeling of something caught in the 
throat.  The relevant diagnosis was tracheostomy scar. 

In November 1998, the RO received color photos that reflect 
two neck scars.

In a February 1999 RO rating decision, the RO assigned a 10 
percent rating for both neck scars under Diagnostic Code 7800 
on the basis of moderate disfigurement.

Inasmuch as 3 cm represents approximately 1 inch, the only 
scar that was described in the recent VA examination reports 
appears to be the 1-inch scar on the lower throat.  Neither 
recent VA examination report mentioned the 3-inch scar across 
the midline, higher on the anterior neck than the 1-inch 
scar.  Hence, these reports do not contain sufficient detail 
with which to rate that scar.  The Board must therefore 
return the examination reports as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (1999).  Moreover, it does not 
appear that the RO considered whether separate ratings would 
be appropriate for tenderness (Diagnostic Code 7804) and 
disfigurement (Diagnostic Code 7800).  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

For the aforementioned reason, the case is REMANDED to the RO 
for the following actions:

1.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA skin 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation of his service-
connected 3-inch throat scar located at 
the midline of the throat.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and provide an 
evaluation of the 3-inch mid-throat scar, 
distinguishing it from the shorter scar 
below it.  All examination findings along 
with complete rational of opinions and 
conclusions should be set forth in a type 
written report.  

3.  Following the examination, the RO 
should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  This includes 
consideration of a separate evaluation 
for the 3-inch throat scar.

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

